Table of Contents Index to Financial Statements UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12968 SUNRIDGE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0348905 (State of Incorporation) (I.R.S. Employer Identification No.) 16857 E. Saguaro Blvd. Fountain Hills, Arizona 85268 (Address of principal executive offices) (480) 837-6165 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, $.001 par value None Table of Contents Index to Financial Statements Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates:$1,237,997 based on non-affiliate shares outstanding at $.09 per share, which is the bid price of the common shares as of November 11, 2010. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:45,329,816 shares of common stock, $.001 par value, as of November 11, 2010. 2 Table of Contents Index to Financial Statements SUNRIDGE INTERNATIONAL, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS Page Forward-Looking Statements 4 PART 1 Item 1. Business 5 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4 (Removed and Reserved) 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 9A. Controls and Procedures 34 Item 9B. Other Information 35 PART III Item 10. Directors, Executive Officers and Corporate Governance 36 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships and Related Transactions and Director Independence 41 Item 14. Principal Accounting Fees and Services 42 PART IV Item 15. Exhibits and Financial Statement Schedules 43 Signatures 44 3 Table of Contents Index to Financial Statements FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, and should be read in conjunction with the Financial Statements of SunRidge International, Inc., formerly known as TARI, Inc. (the “Company,” “SunRidge”or “TARI”).Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance. In general, forward-looking statements are identified by such words or phrases as “expects,” “anticipates,” “believes,” “could,” “approximates,” “estimates,” “may,” “intends,” “predicts,” “projects,” “plans,” or “will,” or the negative of those words or other terminology. These statements are not guarantees of future performance and involve certain known and unknown inherent risks, uncertainties and other factorsthat are difficult to predict; our actual results could differ materially from those expressed in these forward-looking statements, including those risks and other factors described elsewhere in this Annual Report.The cautionary factors, risks and other factors presented should not be construed as exhaustive. Other risks not presently known to us, or that we currently believe are immaterial, could also adversely affect our business, financial condition or results of operations. 4 Table of Contents Index to Financial Statements PART I ITEM 1. BUSINESS Overview Amendments to Articles of Incorporation On July1, 2009, our Board of Directors approved an amendment to our Articles of Incorporation to change our name from TARI, Inc. to Sunridge International Inc.This resolution was approved by our majority shareholder on July 10, 2009.This amendment to our Articles of Incorporation was filed with the Secretary of State of Nevada on July 23, 2009.This name change was approved by the Financial Industry Regulatory Authority (“FINRA”) on September 23, 2009. On July 1, 2009, our Board of Directors approved an amendment to our Articles of Incorporation to increase our authorized common stock from 100,000,000 to 550,000,000 shares, to increase our authorized preferred stock from 10,000,000 to 50,000,000 shares, and to increase our outstanding common stock shares from 3,890,000 to 19,450,000 shares.This amendment to our Articles of Incorporation was filed with the Secretary of State of Nevada on August 4, 2009.This 5-to-1 forward split was approved by FINRA on September 23, 2009. Share Exchange Agreement On September 5, 2009, we entered into an Agreement of Share Exchange and Plan of Reorganization (the “Share Exchange Agreement”) and consummated a share exchange (the “Share Exchange”) with Ophthalmic International, Inc.(“OI”), a Nevada corporation. The closing date of the transaction was September 29, 2009 (the “Closing Date”) and resulted in the acquisition ofOI (the “Acquisition”).Pursuant to the terms of the Share Exchange Agreement, we acquired all of the outstanding capital stock of OI from the five OI shareholders for an aggregate of 33,050,000 shares, or 82.6% of the Company’s common stock. OI was founded in 1997 and until January 2007, was a subsidiary of Coronado Industries, Inc., a publicly traded company. In January 2007, OI was acquired by G. Richard Smith, OI’s President and majority shareholder and former Chairman, Director and principal shareholder of Coronado Industries, Inc. Since January 2007, OI has operated as a private company.At one time OI attempted a merger with a public company, but the terms were unsatisfactory so the deal was not consummated and OI remained private. As a result of the Share Exchange Agreement, the OI shareholders transferred all their interest in OI to the Company and, as a result, OI became our wholly owned subsidiary. Following the consummation of the Share Exchange Agreement, the Company adopted a fiscal year end of June 30. As a further condition of the Share Exchange Agreement, the current officer of the Company resigned and G. Richard Smith was appointed President, Chief Executive Officer and a director of the Company, Gary R. Smith as Chief Financial Officer, Treasurer and Secretary, John Sharkey as a director and Victor Webb as a director. 5 Table of Contents Index to Financial Statements Prior to the Acquisition, G. Richard Smith owned 85% of the issued and outstanding capital stock of OI. The Share Exchange Agreement contained customary terms and conditions for a transaction of this type, including representations, warranties and covenants, as well as provisions describing the consideration for the Acquisition, the process of exchanging the consideration and the effect of the acquisition. Change in Shell Company Status As a result of the Share Exchange, we ceased being a shell company as of September 29, 2009. Ophthalmic International, Inc. Since 1997, Ophthalmic International, Inc. has manufactured and marketed a fixation device with a patented designed suction ring that treats Open Angle and Pigmentary glaucoma. In the United States, glaucoma is the second leading cause of blindness affecting approximately 3,000,000 persons. Of those, about 60,000 are legally blind. If detected and treated early, glaucoma need not cause blindness or even severe vision loss. While there is no cure for glaucoma, webelieve that our patented device and process provide an effective treatment for afflicted persons and that a significant global market for our patented process, equipment and rings currently exists. OI has not yet received FDA approval for sale of its products in the United States and at this time it appears OI’s sales in Europe and Canada will be negatively impacted until such FDA approval is obtained. Glaucoma may have many forms which cause or present a feature of progressive damage to the optic nerve due to increased pressure within the eyeball. As the optic nerve deteriorates, blind spots and patterns develop. If left untreated, the result may be total blindness. The space between the lens and the cornea in the eye is filled with a fluid called the aqueous humor. This fluid circulates from behind the colored portion of the eye (the iris) through the opening at the center of the eye (pupil) and into the space between the iris and cornea. The aqueous humor is produced constantly, so it must be drained constantly. The drain is at the point where the iris and cornea meet, known as the drainage angle, which directs fluid into a channel (Schlemm’s canal) that then leads it to a system of small veins outside the eye. When the drainage angle does not function properly, the fluid cannot drain and pressure builds up within the eye. Pressure also is exerted on another fluid in the eye, the vitreous humor behind the lens, which in turn presses on the retina. This pressure affects the fibers of the optic nerve, slowly damaging them. The result over time is a loss of vision. The Fixation Device After four years of ongoing studies involving Dr. John T. LiVecchi, M.D., F.A.C.S., then Assistant Clinical Professor of Ophthalmology, Allegheny University and Dr. Guillermo Avolos, Professor of Ophthalmology, University of Guadalajara, Mexico, it was determined that a 2 minute treatment with Ophthalmic International’s “vacuum fixation device and patented design suction ring” temporarily reduced inter-ocular pressure (“I.O.P.”) in the treatment of Open Angle Glaucoma by approximately 6 Hg for an average of three months at which time the treatment can be repeated with no serious side effects. This I.O.P. lowering is achieved when the external suction device is applied over the perilimbal area for a specified time. With this treatment the Registrant believes that there are no harmful side effects, like those associated with eye drop treatments. In addition, the patent entitled “Open Angle Glaucoma Treatment Apparatus and Method” has been approved. 6 Table of Contents Index to Financial Statements The first clinical study of OI’s product (the “PNT device”) was conducted on 86 patients over an 8 month period in 1992 by Dr. Avolos in Guadalajara, Mexico. The second clinical study of OI’s product was conducted on 250 patients over a two-year period ending in 1996 by Dr. Avolos and Dr. LiVecchi. OI initiated a third study in September 1997 conducted by Dr. Leo Bores, the Medical Director of a Scottsdale treatment center. This third study involved approximately 150 patients. OI executed a distribution agreement dated September 9, 2003, with EuPharmed s.r.l. of Rome, Italy (“EuP”) which grants the exclusive distribution rights for OI’s PNT products for the country of Italy to EuP for a period of five years (the “Italian Contract”). This agreement provides for monthly minimum purchase quantities commencing in March 2004. That date was postponed until after the Type 2a product classification was received by OI. OI received its Type 2a product classification in July 2004. In 2007, EuP and OI mutually agreed to terminate the Italian Contract and OI entered into a similar distribution agreement with Go Tech Medical Device, s.r.l. (“Go Tech”). OI executed a distribution agreement dated November 10, 2003, with Izasa, S.A. of Madrid, Spain (“Izasa”) which grants the exclusive distribution rights for OI’s PNT products for the country of Spain to Izasa for a period of five years (the “Spanish Contract”). Izasa may extend the agreement for an additional two years by agreeing to additional minimum purchases. This agreement provides for annual minimum purchase quantities commencing in January 2004. OI executed another agreement dated December 5, 2003, with Izasa which grants to Izasa the exclusive distribution rights to Izasa for the country of Portugal on the same terms as the Spanish Contract, except for the monthly minimum purchase quantities for Portugal (the “Portuguese Contract”). Izasa was in violation of the Spanish Contract and the Portuguese Contract during 2005 with respect to the number of units ordered by Izasa. OI is considering terminating these contracts with Izasa and negotiating a distribution contract with another company. The receipt by OI in 2004 of its Type 2a product classification allows OI to sell its product in any European Union country.Therefore, after 2004, OI intensified its marketing efforts in Europe to increase foreign market sales. On April 21, 2006, OI entered into an agreement with Laboratories DOLIAGE SAS (“LDS”) which appointed LDS as OI’s exclusive partner in France to market and distribute the PNT equipment and rings under an arrangement whereby costs paid for the products and certain LDS marketing and administrative expenses are charged against sales proceeds, with OI and LDS sharing equally in the net proceeds. OI’s agreement with LDS has an initial term of 8 years, provided an annual budget for each subsequent year is agreed upon by the parties by December 31. OI and LDS did not agree to an annual budget for 2007 by December 31, 2006. Therefore, either party may now terminate this agreement. In 2008, OI entered into distribution agreements for the countries of Bulgaria, Croatia and Macedonia with IPSAF of Sofia, Bulgaria and for Poland with Pharm Supply of Warsaw, Poland.These agreements have terms similar to the distribution agreement with Go Tech. During the fiscal year ending June 30, 2009, OI only sold product under the Go Tech and the LDS distribution agreements.Under the other distribution agreements the distributor is waiting for the local government to approve the product for use in the national health care system or for national health care to approve reimbursement to private physicians. 7 Table of Contents Index to Financial Statements In 2006, we entered into an agreement with Beijing Vision World Trading Co. ("BVW") which appointed BVW as the exclusive distributor of our PNT product in China. After four (4) years of effort, BVW received approval to market our PNT product in China in January 2010.BVW ordered and was delivered 75 PNT units and over 10,000 PNT rings in fiscal 2010. In June 2010, we entered into an agreement with New Amsterdam Marketing ("NAM") which appointed NAM the exclusive distributor of our PNT product in India. This agreement with NAM has a duration of five (5) years and the required annual minimum purchases by NAM total $4 Million US during the term of the agreement. In August 2010, we entered into an agreement with Ameco Medical Equipment LLC ("AME") which appointed AME the exclusive distributor of our PNT product in Iran, United Arab Emirates and Azerbaijan. This agreement with AME has a duration of five (5) years and the required annual minimum purchases by AME total over $6.5 Million US during the term of the agreement. OI’s vacuum equipment is composed of special order parts, such as the molded case, display board, circuit boards, and motors, all for which OI has established manufacturing relationships with manufacturers. OI assembles the vacuum fixation device at its offices in Fountain Hills, Arizona. OI purchased the patented rings on a purchase-order basis from a medical device manufacturer, which manufactured the rings from the specially designed mold owned by OI. Governmental Regulation No medical device may be sold or distributed in the United States without FDA approval or an exemption from such approval. The FDA has the authority to enjoin the manufacture and sale of a medical device, to seize such device and to levy fines against a manufacturer or seller of a medical device which has not been registered or approved for sale in the United States. A device which needs FDA approval is considered a Class III device, unless a similar product with a similar intended use has previously been granted FDA approval (a “Class II Device”) or the FDA has listed the product as generally safe and not needing FDA approval (a “Class I Device”). The process for having the FDA remove a device from the Class III category to a Class II category is called a 510(k) application. Coronado Industries, Inc., OI’s parent (“Coronado”),submitted a 510(k) premarket notification to the FDA on its PNT product in August 1998. The FDA rejected this notification in October 1998, on the basis that the PNT product was not substantially equivalent to other products currently on the market and intended to lower intraocular pressure. Coronado met with the FDA in February 1999 to discuss the concerns expressed by the agency with respect to the substantial equivalence and safety of the PNT product. Coronado made a submission to the FDA in April 1999 that was intended to provide the agency with detailed information addressing many of the concerns expressed by the FDA at the February 1999 meeting. This submission did not satisfy the FDA with respect to the patient risk associated with the clinical use of the PNT product. In February 1999, the FDA requested more information be submitted on patients treated to date with the PNT product. In September 1999, the FDA demanded Coronado submit a new clinical protocol for additional patient studies. Throughout 2006, Coronado continued negotiation with the FDA concerning various features of the protocol and the study, such as the length of the study and the number of patients, in hopes of expediting FDA approval. In 2006, the FDA informally advised Coronado that Coronado would need a clinical patient study involving at least 300 patients using the PNT product in the U.S. for at least one year in order to receive FDA approval.However, the protocols for that U.S. patient study would only be approved after an independent clinical patient study of six months had been submitted to the FDA.All previous patient studies submitted to the FDA had been company monitored. 8 Table of Contents Index to Financial Statements At the present time, OI is planning on conducting an independent six-month patient study in Canada, and then submitting protocols to the FDA for a one-year U.S. patient study.OI presently estimates the cost of the independent six-month Canadian study to be approximately $1,500,000 and the cost of the one-year U.S. study to be $5,000,000.OI currently estimates the time required to complete these two patient studies and to receive final FDA approval to be approximately three years.There is no assurance the FDA will ever approve any protocols for a U.S. patient study or that OI’s PNT product will ever receive FDA approval. A Class III device may be approved for sale and distribution in the United States by the FDA pursuant to a Premarket Approval Application (“PMA”). The FDA approves PMAs after a review of the clinical trials information contained therein demonstrating that the device is safe and effective for its labeled indications. In addition, the FDA will inspect the facilities where the device is manufactured prior to approving a PMA. Clinical data to support either a 510(k) premarket notification or a PMA must be collected pursuant to the FDA’s Investigational Device Exemption (“IDE”) regulation. The IDE regulation describes two types of device studies: (1) significant risk and (2) nonsignificant risk studies. The principal difference from a regulatory point of view between the two types of studies is that significant risk studies must be reviewed and approved by both the FDA and an Institutional Review Board (“IRB”) before they may be initiated, while nonsignificant risk studies require only IRB review and approval prior to study initiation. OI believes that its studies of its PNT product are nonsignificant risk in nature. OI therefore conducted several clinical studies of the PNT product after receiving IRB approval in 1994, 1996, and 1998 from three different IRBs. The approximately 170 patients treated at the Scottsdale treatment center from1997 to 1999 were treated in accordance with the clinical protocols that received IRB approval in 1994 and 1998. No negative adverse reactions have been reported in connection with the use of the PNT device on glaucoma patients for any of the studies conducted. However, as of March 3, 2000, the FDA is maintaining that the PNT product presents “significant risk” to patients and is requiring the additional patient study proceed under “significant risk” criteria. The manufacturer of a medical device which is to be distributed in the United States must be inspected and registered with the FDA. The company which currently manufactures OI’s suction ring and the company which sterilizes and packages this ring are registered as medical device manufacturers with the FDA. OI’s facility was inspected and registered with the FDA as a manufacturer of the predecessor fixation device product and the PNT product in 1996. No medical device may be advertised for sale in the United States with a false or misleading label or advertisement. The fixation device which preceded the PNT product device was advertised, used and sold as a device for certain types of invasive eye surgeries. Therefore, that product was labeled as only being used for eye surgery, and not the treatment of glaucoma. The labeling of the PNT product as a glaucoma treatment device or a device for the lowering of inter-ocular pressure of glaucoma patients must be approved by the FDA (or the product must be exempt from FDA registration as a Class I or Class II device), for OI to advertise and sell its PNT device as a glaucoma treatment product in the United States. Patent On February 11, 1997, the U.S. Patents and Trademarks Office issued a seventeen-year patent to Ophthalmic International, L.L.C., another subsidiary of Coronado, Patent Number 5,601,548, for the process, equipment and the procedure. In 2007, this patent was transferred from Ophthalmic International, L.L.C. to OI. OI believes, without assurance, that this patent provided OI with a substantial competitive advantage over current glaucoma treatment competitors. OI is not aware of any other patent being granted for glaucoma treatment. 9 Table of Contents Index to Financial Statements OI follows a policy of aggressively pursuing claims of infringement on its patent and OI does not believe its patent, or product or services infringed on the rights of any other person. Competition The medical device and service industries are highly competitive. OI’s patented device and treatment process are in competition with established and future glaucoma treatment procedures and products. Since Medicare does not currently reimburse patients for the cost of these prescription medications but has paid for the PNT procedure in the past, OI believes a substantial number of the glaucoma patients in the U.S. would benefit economically from the PNT procedure to the extent their prescription medication could be reduced. Employees In addition to G. Richard Smith, OI’s sole officer and director, during 2009 and 2008,OI engaged one person as a full-time consultant. OI may hire additional consultants and/or employees in the future. ITEM 1A. RISK FACTORS Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES Coronado, OI’s former parent,entered into a five-year lease for approximately 3,500 square feet of space at a monthly rent of $4,520 commencing on December 1, 2004. In January 2007, as part of the sale of OI to Mr. Smith, this lease was assigned to him. OI’s address is 16857 E. Saguaro Boulevard, Fountain Hills, Arizona 85268. ITEM 3. LEGAL PROCEEDINGS In January 2010, we commenced negotiations with certain creditors for the repayment of their entire debt during 2010, based upon expected financing during 2010. There is no assurance our efforts to negotiate with our creditors will be resolved without litigation. OnDecember 16, 2009, our patent attorneys, Meschkow & Gresham, P.L.C., filed a lawsuit (CV 2009-037698) in the Superior Court for Maricopa County, Arizona against the Company and Mr. Richard Smith for breach of contract in the failure to pay for legal services in the amount of $12,063 plus costs and legal fees. Our answer to the complaint admitted that legal services had been provided but claimed no knowledge of the value of those services. This case was transferred to arbitration and an award was rendered in the amount of $8,064 against G. Richard Smith, our President and Director, his wife, Karen Smith and the Ophthalmic International, Inc., our wholly-owned subsidiary, plus court costs of $453 and attorney fees of $1,500.This arbitration award has not been filed with the Clerk of the Court to proceed to judgment yet. 10 Table of Contents Index to Financial Statements During our fourth quarter 2010, Charles E. Brokup filed a lawsuit (CV 2010-054295) in Superior Court for Maricopa County, Arizona against Ophthalmic International, Inc. and Mr. G. Richard Smith for breach of promise to pay $10,000 principal on a promissory note and $1,000 per month in interest. Our answer to the complaint admitted that the principal amount of $10,000 was owed but denies that more than legal interest is owed after the first month expressly stated interest of $1,000. Subsequent Event During the first quarter in our 2011 fiscal year, Francesco Aspes, our former European marketing consultant, filed a lawsuit (CV 2010-028530) in the Superior Court for Maricopa County, Arizona against the Company for failure to pay him $180,000 of employee wages earned previously plus 80,000 Euros of expenses incurred as an employee of the Company. Our answer to this complaint has not yet been filed. Other than as set forth above, the Company is not currently a party to any pending lawsuit orlegal proceeding. ITEM 4. (REMOVED AND RESERVED) Not applicable. 11 Table of Contents Index to Financial Statements PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s common stock is traded in the over-the-counter market and is quoted on the “FINRA OTC Bulletin Board” under the symbol “SNDZ.OB.” Our shares of common stock did not begin trading until October, 2009. The table below sets forth, for the calendar quarters indicated, the high and low selling prices for the SunRidge common stock as reported by the NASDAQ.com. These quotations may represent prices between dealers without adjustment for retail markups, markdowns or commissions and may not represent actual transactions. Selling Price Quarter Ended High Low December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ Authorized Capital As of June 30, 2010, our authorized capital stock consists of 550,000,000 shares of common stock, $0.001 par value, and 50,000,000 shares of preferred stock, $0.001 par value. Common Stock Subject to preferences that may apply to shares of preferred stock outstanding at the time, the holders of outstanding shares of Common Stock are entitled to receive dividends out of assets legally available at times and in amounts as our Board of Directors may determine.Each stockholder is entitled to one vote for each share of Common Stock held on all matters submitted to a vote of the stockholders. Cumulative voting is not provided for in our articles of incorporation or any amendments thereto, which means that the majority of the shares voted can elect all of the directors then standing for election.The Common Stock is not entitled to preemptive rights and is not subject to conversion or redemption.Upon the occurrence of a liquidation, dissolution or winding-up, the holders of shares of Common Stock are entitled to share ratably in all assets remaining after payment of liabilities and satisfaction of preferential rights of any outstanding preferred stock.There are no sinking fund provisions applicable to the Common Stock.The outstanding shares of Common Stock are, and the shares of Common Stock to be issued upon conversion of the Warrants will be, fully paid and non-assessable. 12 Table of Contents Index to Financial Statements Preferred Stock The Company’s Board of Directors has the authority to divide the preferred stock shares into series and to fix the voting powers, designation, preference, and relative participating, option or other special rights, and the qualifications, limitations, or restrictions of the shares of any series so established. The Company has issued no preferred stock shares as of November 11, 2010. Stockholders On November 11, 2010, there were approximately 35 holders of record of the Company’scommon stock. Such record holders do not include individual participants in nominee name listings. Transfer Agent and Registrar Quicksilver Stock Transfer is currently the transfer agent and registrar for our Common Stock.Its address is 6623 Las Vegas Blvd Suite 255, Las Vegas, Nevada 89119.Its phone number is (702) 629-1883 and its fax number is (702) 562-9791. Dividends The Company has not paid cash dividends on its common stock since organization.For the foreseeable future, the Company expects that earnings, if any, will be retained for use in the business or be used to retire obligations of the Company. Sale of Unregistered Equity Securities During the quarter ended June 30, 2010, the Company issued the following shares of restricted common stock: (i) 48,234 shares for $12,450 of services by one Non-Accredited Investor, as defined by SEC Rule 501; (ii) 772,811 shares in conversion of $205,310 of debt and accrued interest and fees by eight Non-Accredited Investors; and (iii) 76,667 shares for $21,800 of consulting services by two Non-Accredited Investors. These sales were made without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. Subsequent Events Between July 1, 2010 and November 11, 2010, the Company issued the following restricted common stock: (i) 105,578 shares for $16,800 of services by one Non-Accredited Investor, as defined by SEC Rule 501; (ii) 432,058 shares in conversion of $72,750 of debt and accrued interest by six Non-Accredited Investors; (iii) 700,000 shares for $144,000 of public relations services by three Non-Accredited firms; (iv) 890,909 shares to three Non-Accredited Investors for $51,000 cash; and (v) 259,091 shares for $27,500 of consulting services by two Non-Accredited Investors. These sales were made without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 13 Table of Contents Index to Financial Statements ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Fiscal Year Ending June 30, 2010 Operations The Company’s revenue in fiscal year 2010 increased by71.0% ($61,290) over fiscal year 2009, but total expenses far exceeded our revenues in fiscal year 2010.Our gross margin increased from 66.6% in fiscal year 2009 to 76.4% in fiscal year 2010 as a result of a higher per unit price charged customers in 2010. Our loss from operations increased by 423.6% in fiscal year 2010 in comparison to fiscal year 2009 because of our increased general and administrative expenses. Our total general and administrative expenses increased by 344.8% in the fiscal year ended June 30, 2010 in comparison to the 2009 fiscal year as a result primarily of Reorganization Costs, Loss on Stock Issuance, increased Employee and Consultant Expenses, Legal and Professional Fees, Selling and Marketing Expenses and Rent Expense.The Reorganization Costs of $199,673 were incurred as a result of the Company's acquisition of Ophthalmic International, Inc. in October 2009. The Loss on Stock Issuance of $186,159 occurred as a result of issuing restricted stock at a value less than the market value of free trading stock to induce conversion of debt. Our Employee and Consultants Expenses increased by more than 864.3% in the 2010 fiscal year over the 2009 fiscal year as a result of the hiring of our European consultant in the second quarter of our 2010 fiscal year and hiring a public relations firm in the fourth quarter of the year.Our Employee and Consultant Expenses will likely increase as we expand the shipment of our products to China, Europe and the Caribbean in the future, assuming we can obtain sufficient working capital.We will likely commence paying our officers and Directors compensation some time in the future. Our Legal and Professional Fees increased by 158.0% during the 2010 fiscal year because of the acquisition of Ophthalmic International in October 2009 and the increased legal and accounting expenses incurred as an operating SEC reporting company. Our Selling and Marketing Expenses increased by 112.4% during the 2010 fiscal year over the 2009 fiscal year as a result of our increased marketing activities in India and the Middle East. Our Selling and Marketing Expenses will likely increase as we expand sales of our products to China, Europe and the Caribbean in the future.We are likely to incur additional research and development expenses in fiscal year 2011 if we apply to the FDA for our U.S. clinical study protocols. There is no assurance that we will ever be profitable. Liquidity and Capital Resources We suffered a severe liquidity shortage in 2009 and 2010. FromJuly 1, 2009 to June 30, 2010, we borrowed a total of $619,711.These loans bear annual interest from 12% and all of the loans are due on demand or prior to June 30, 2011.Our interest expense increased by 25.0% ($14,412) from fiscal year 2009 to fiscal year 2010.Without substantial funding in the near future, our liquidity shortage will become critical.We are hopeful we will be able to obtain substantial funding during the remainder offiscal year 2011, but we presently have no agreements or arrangements to obtain any such funding. The consolidated financial statements contained in this Form 10-K have been prepared assuming we will continue to operate as a going concernand do not include any adjustments that might be necessary if we are unable to continue as a going concern. As a result, our independent registered public accountants have issued a going concern explanatory paragraph to their audit report on our consolidated financial statements for the fiscal year ended June 30, 2010. 14 Table of Contents Index to Financial Statements Over the next three years, we must obtain at least $6,500,000 of funding to finance our two planned patient clinical studies in Canada and the US, and a minimum level of administrative staff. If such funding is not obtained, it is unlikely we will receive FDA approval for the sale of our product in the U.S. Without FDA approval our revenues will be totally dependent on foreign sales. Critical Accounting Policies Our critical accounting policies include revenue recognition, allowance for bad debts, income taxes, debt and equity-based transactions, and are discussed in detail in the financial statements filed herewith, as are recent accounting pronouncements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 15 Table of Contents Index to Financial Statements ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA SUNRIDGE INTERNATIONAL, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 17 Consolidated Balance Sheets as of June 30, 2010 and 2009 18 Consolidated Statements of Operations for the Years Ended June 30, 2010 and 2009 19 Consolidated Statements of Stockholders’ Equity for the Years Ended June 30, 2010 and 2009 20 Consolidated Statements of Cash Flows for the Years Ended June 30, 2010 and 2009 21 Notes to Consolidated Financial Statements 22 16 Table of Contents Index to Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Sunridge International, Inc. We have audited the accompanying consolidated balance sheets of Sunridge International, Inc. as of June 30, 2010 and 2009, and the related consolidated statements of operations, changes in shareholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Sunridge International, Inc. as of June 30, 2010 and 2009 and the results of its operations, changes in shareholders' equity, and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations, anticipates additional losses in the next year, and has insufficient working capital as of June 30, 2010 to fund the anticipated losses. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona November 15, 2010 17 Table of Contents Index to Financial Statements SUNRIDGE INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2 6/30/2010 6/30/2009 ASSETS CURRENT ASSETS Cash & Cash Equivalents $
